Exhibit 10.15

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 dated as of July 8, 2008 (this “Amendment”) to the Credit
Agreement dated as of April 29, 2008 (the “Credit Agreement”) between
ACTIVISION, INC., a Delaware corporation (to be re-named Activision
Blizzard, Inc. after consummation of the Transactions) (the “Borrower”), and
VIVENDI S.A., a societé anonyme organized under the laws of France (the
“Lender”).  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

 

Section 1.               Amendments to the Credit Agreement.  As of the
Effective Date (as defined below):

 

(a)   Section 1.01 [Definitions] is hereby amended by amending and restating the
following definitions to read in their entireties as follows:

 

“Tranche A Commitment Termination Date” shall mean the date that is seven
Business Days following the scheduled or expected expiration date of the Tender
Offer, if the Tranche A Loan has not been made on or prior to such date, or if
such date is not a Business Day, the immediately preceding Business Day.

 

“Tranche B Commitment” shall mean the commitment of the Lender to make a
Tranche B Loan hereunder. The aggregate amount of the Lender’s Tranche B
Commitment is the lesser of (1) the aggregate principal amount outstanding under
the Vivendi Games Facility on the Closing Date, immediately prior to the
consummation of the Transactions, or (2) $150.0 million.

 

“Tranche B Commitment Termination Date” shall mean the earlier of (a) the date
on which the Business Combination Agreement terminates in accordance with its
terms, if such termination occurs prior to the Closing Date and (b) the Tranche
A Commitment Termination Date.

 

(b)   Section 1.01 [Definitions] is hereby amended by inserting the following
new definition among the existing definitions set forth in Section 1.01 in
appropriate alphabetical order:

 

“Aggregate Required Offer Consideration” shall have the meaning assigned to such
term in the Business Combination Agreement.

 

“Available Cash on the Tender Offer Closing Date” means the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries (to
the extent, in the case of cash and Cash Equivalents held by the Borrower’s
Subsidiaries that are not incorporated or otherwise organized under a political
subdivision of the United States of America, that such cash and Cash Equivalents
could be transferred to the Borrower without the incurrence of United States
federal income tax in respect of the earnings and profits of such Subsidiaries
(including, without limitation, by repayment of loans or other obligations owing
by such Subsidiaries to the Borrower or a domestic Subsidiary of the Borrower))
on the Tender Offer Closing Date (including, without limitation, cash proceeds
of issuance and sale by the Borrower of shares of its capital stock to Vivendi
S.A. (or a Subsidiary of Vivendi S.A. other than the Borrower and its
Subsidiaries) on the Tender Offer Closing Date; but excluding cash proceeds of
funding of the Tranche A Loan, the Tranche B Loan or any Revolving Loan).

 

(c)   Section 2.01 [Commitments] is hereby amended by amending and restating
Section 2.01(b) to read in its entirety as follows:

 

--------------------------------------------------------------------------------



 


(B)           TO MAKE A TRANCHE B LOAN TO THE BORROWER ON OR BEFORE THE TRANCHE
B COMMITMENT TERMINATION DATE IN THE PRINCIPAL AMOUNT NOT TO EXCEED ITS TRANCHE
B COMMITMENT; AND


 

(d)   Section 2.07 [Termination and Reduction of Commitments] is hereby amended
by amending and restating Section 2.07(a) to read in its entirety as follows:

 


(A)         TERMINATION OF COMMITMENTS.  THE TRANCHE A COMMITMENT AND THE
TRANCHE B COMMITMENT BOTH SHALL TERMINATE AUTOMATICALLY AT 5:00 P.M., NEW YORK
CITY TIME, ON THE TENDER OFFER CLOSING DATE.  THE REVOLVING COMMITMENT SHALL
TERMINATE AUTOMATICALLY ON THE REVOLVING MATURITY DATE.  NOTWITHSTANDING THE
FOREGOING, ALL THE COMMITMENTS SHALL TERMINATE AUTOMATICALLY ON THE DATE ON
WHICH THE BUSINESS COMBINATION AGREEMENT TERMINATES IN ACCORDANCE WITH ITS
TERMS, IF SUCH TERMINATION OCCURS PRIOR TO THE CLOSING DATE.


 

(e)   Section 3.12 [Use of Proceeds] is hereby amended and restated to read in
its entirety as follows:

 


3.12         USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF (A) THE
TRANCHE A LOAN SOLELY TO CONSUMMATE THE TENDER OFFER AND TO PAY RELATED FEES AND
EXPENSES, (B) THE TRANCHE B LOAN SOLELY TO REPAY INDEBTEDNESS OUTSTANDING UNDER
THE VIVENDI GAMES FACILITY AND, TO THE EXTENT INDEBTEDNESS UNDER THE VIVENDI
GAMES FACILITY WAS REPAID PRIOR TO THE TRANCHE B LOAN FUNDING DATE, TO PAY THAT
PORTION OF THE TENDER OFFER CONSIDERATION CALCULATED PURSUANT TO
SECTION 4.03(C)(II)(B), AND TO PAY RELATED FEES AND EXPENSES, AND (C) THE
REVOLVING LOANS FOR GENERAL CORPORATE PURPOSES.


 

(f)    Section 4.03 [Conditions to the Tranche B Loan] is hereby amended by
amending and restating Section 4.03(b) to read in its entirety as follows:

 

(b)        Vivendi Games Facility Repayment Date.  On or prior to the date of
the funding of the Tranche B Loan, all Indebtedness outstanding under the
Vivendi Games Facility shall, with the proceeds of the Tranche B Loan or with
funds otherwise available to the Borrower, be paid off in full, all other
obligations of the borrower thereunder shall be satisfied (other than contingent
indemnity obligations that survive the repayment of such Indebtedness and the
termination of the lending commitments thereunder) and all lending commitments
of the lender thereunder terminated; and

 

(g)   Section 4.03 [Conditions to the Tranche B Loan] is hereby further amended
by inserting at the end thereof a new Section 4.03(c), which shall read in its
entirety as follows:

 

(c)         Maximum Amount of Tranche B Loan.  The requested amount of the
Tranche B Loan shall not exceed (i) the maximum amount of the Tranche B
Commitment or (ii) the sum of (A) the aggregate principal amount of Indebtedness
outstanding under the Vivendi Games Facility on the Tranche B Funding Date, plus
(B) the amount, if any, by which (x) the Aggregate Required Offer Consideration
certified pursuant to Section 4.02(d)(B) exceeds (y) Available Cash on the
Tender Offer Closing Date.

 

(h)   Section 5.07 [Use of Proceeds] is hereby amended and restated to read in
its entirety as follows:

 

--------------------------------------------------------------------------------



 


5.07               USE OF PROCEEDS.  USE THE PROCEEDS OF (I) THE TRANCHE A LOAN
FOR THE PURPOSES OF FINANCING DIRECTLY OR INDIRECTLY A PORTION OF THE TENDER
OFFER CONSIDERATION (AS DEFINED IN THE BUSINESS COMBINATION AGREEMENT) AND TO
PAY RELATED FEES AND EXPENSES, (II) THE TRANCHE B LOAN TO REPAY INDEBTEDNESS
OUTSTANDING UNDER THE VIVENDI GAMES FACILITY AND, TO THE EXTENT INDEBTEDNESS
UNDER THE VIVENDI GAMES FACILITY WAS REPAID PRIOR TO THE TRANCHE B LOAN FUNDING
DATE, TO PAY THAT PORTION OF THE TENDER OFFER CONSIDERATION CALCULATED PURSUANT
TO SECTION 4.03(C)(II)(B), AND TO PAY RELATED FEES AND EXPENSES, AND (III) THE
REVOLVING LOANS FOR GENERAL CORPORATE PURPOSES.


 

Section 2.               Conditions to Effectiveness.  This Amendment shall
become effective as of the date (the “Effective Date”) on which each of the
following conditions precedent shall have been satisfied:

 

(a)           Execution and delivery. The Lender and the Borrower each shall
have executed and delivered a duly executed counterpart of this Amendment.

 

(b)           Representations and Warranties; No Defaults.  The Lender shall
have received a certificate of the Borrower certifying that both before and
after giving effect to this Amendment:

 

(i)            each of the representations and warranties set forth in
Article III [Representations and Warranties] of the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects on and
as of the Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date; provided, however, that
references therein to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended by this Amendment; and

 

(ii)           no Default or Event of Default shall have occurred and be
continuing, either on the date hereof or on the Effective Date.

 

Section 3.               Representations and Warranties.  The Borrower hereby
represents and warrants to the Lender as follows:

 

(a)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all requisite corporate action on the
part of the Borrower and will not violate its certificate of incorporation or
bylaws.

 

(b)           This Amendment has been duly executed and delivered by the
Borrower, and the Credit Agreement as amended hereby constitutes the legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with their terms, except as the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization and other similar
laws relating to or affecting creditors’ rights generally and by the application
of general equitable principles (whether considered in proceedings at law or in
equity).

 

(c)           (i) Each of the representations and warranties made by the
Borrower in the Credit Agreement, as amended hereby, and the other Loan
Documents, is true and correct in all material respects as of the Effective Date
(other than representations and warranties in any such Loan Document that
expressly speak as of an earlier date, which shall have been true and correct in
all material respects as of such earlier date) and (ii) no Default or Event of
Default has occurred and is continuing.

 

--------------------------------------------------------------------------------


 

Section 4.               Reference to and Effect on the Loan Documents.

 

(a)           As of the Effective Date, each reference in the Credit Agreement
and the other Loan Documents to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement or such other Loan Document as amended by this Amendment, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument.

 

(b)           Except to the extent expressly amended hereby, the Credit
Agreement and all of the other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

 

Section 5.               Governing Law.  This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

Section 6.               Headings.  Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.

 

Section 7.               Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument.  Receipt by either party hereto of a facsimile copy of an executed
signature page hereof shall constitute receipt by it of an executed counterpart
of this Amendment.

 

Section 8.               Waiver of Jury Trial.  Each party hereto irrevocably
waives trial by jury in any action or proceeding with respect to this Amendment
or any other Loan Document.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed on the date first set
forth above.

 

 

 

ACTIVISION, INC.,

 

as Borrower

 

 

 

 

 

 

By:

/s/ Robert A. Kotick

 

 

 

 

 

Name:  Robert A. Kotick

 

 

Title:  Chief Executive Officer

 

 

 

 

 

 

 

VIVENDI S.A.

 

as Lender

 

 

 

 

 

 

By:

/s/ Jean-Bernard Lévy

 

 

 

 

 

Name:  Jean-Bernard Lévy

 

 

Title:  Chairman of the Management Board

 

--------------------------------------------------------------------------------